AO 94 (Rev. 06/09) Commitment to Another District



                                     United States District Court
                                                                for the
                                                      Eastern District of Texas

                  United States of America                        )
                                v.                                )
                                                                  )       Case No. 4:21MJ194
                  KEVIN SAM BLAKELY                               )
                                                                  )         Charging District s
                            Defendant                              )        Case No. 1:21MJ317

                                             COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                                District of Columbia

(if applicable)                                     division. The defendant may need an interpreter for this language:



The defendant: uviii retain an attorney.
                           is requesting court-appointed counsel.




The defendant is ordered to appear via videoconference in the District of Columbia on March 26, 2021, at 1:00 p.m.




          IT IS ORDERED.



                  03/23/2021


                                                                       CHRISTINE A. NOWAK, U.S. MAGISTRATE JUDGE
                                                                                       Printed name and title
